DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments for U.S. Application No. 15/248995 filed on October 19, 2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.


Status of Claims
3.	Claims 1, 2, 6-9, 13-16, 20 and 21 are pending.


Response to Arguments
4.    The Applicant’s arguments are not persuasive. 

	On Pg. 15 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Although Applicants respectfully contend that comparing two known objects to one another to find data differences is not reasonably equivalent with performing a comparison of "a local metadata map" of the second site, independent claims 1, 8, and 15 have been amended to, again, recite "responsive to the second site receiving the first pass assembled metadata map containing the first pass metadata hash and prior to receiving any data of the object-set, performing a first comparison, by the second site, of the first pass metadata hash for each of the objects to a local metadata map of a global metadata repository of the second site to identify remaining objects of the object-set that are missing at the second site”

Examiner replies that Abercrombie teaches this concept. Col. 36 Lines 25-27 Abercrombie discloses the stored handle of the object (content) is mapped to a persistent data object within the global index. The persistent data object within the global index is seen as the metadata map.  The global index is seen as the global metadata repository.  


On Pg. 15. Of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “In other words, the present invention uses a pre-computed metadata map of a global metadata repository to identify which objects of the object-set are missing at the second site. Indeed, comparing metadata of an object to a global metadata map at the second site is not equivalent with comparing two objects in a content addressable store. 

Examiner replies that Abercrombie teaches this concept.  The claim language is very unclear.   The limitation it states, “transmitting, at a first time, the first pass assembled metadata map containing the first pass metadata hash for each of the objects in the object-set to the second site” but then is followed by the limitation “and prior to receiving any data of the object-set,”, it would seem that the metadata hash for each object is a type of “data” of the object set. (Par. 0086 of Applicant filed specification states metadata (hashes) are calculated per object). Examiner interprets this claim to be unclear because it states that data (metadata) taken from the object is formed into a hash and transmitted to the second site, but then in a subsequent limitation prior to receiving any data of the object set a comparison occurs. But this would be impossible since the second site already received metadata of the objects, where metadata is seen as a type of data and would be seen as Applicant’s “any data”.  The Examiner thinks the applicant is implying “prior to receiving any objects of the object-set” but this limitation is not recited.  Examiner is taking the phrase “any data” of the object-set to be a stored handle of Abercrombie. 


			
					Applicant
Applicant is encouraged to contact the Examiner to discuss the application to reach a resolution in light of compact prosecution.


Claim Rejections - 35 USC § 112
5.	Claim 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   The limitation states, “transmitting, at a first time, the first pass assembled metadata map containing the first 



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claim(s) 1, 2, 6-9, 13-16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable by Abercrombie et al. U.S. Patent No. 9,563,683 (herein as ‘Abercrombie’) and further in view of Kardatzke U.S. Patent No. 9,461,895 (herein as ‘Kardatzke’), Teodosiu et al. U.S. Patent Application Publication No. 2005/0262167 (herein as ‘Teodosiu’) and 

As to claim 1 Abercrombie teaches in an object storage environment, a method for managing data replication between first and second sites of a distributed computing environment by one or more processors (Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a remote cloud provider) comprising:
Receiving a replication request for replicating an object-set from the first set to a second site by a user or processor wherein the first site comprises a local site at a first location and the second site comprises a remote site at a second location physically remote to the first location (Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a remote cloud provider. Col. 10 Lines 1-5 Abercrombie discloses the local storage as first location is seen as long-term storage. Col. 32 Lines 4-13 Abercrombie discloses copying a data object out of the content addressable store to a requestor. The cloud provider is seen as the second location physically remote to the first location);
calculating at the first site a first pass metadata hash for each of the objects in the object-set, wherein the first pass metadata hash is assembled into a first pass assembled metadata map, containing only hashes for the objects in the object-set specific to the replication request, that is subsequently transferred from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses the replicating the objects of two addressable data stores. The addressable data stores are seen as the first and second site. Col. 31 Lines 25-30 Abercrombie discloses generating a hash for the objects. The hash for the objects is seen as the metadata map. Col. 33 Lines 57-66 Abercrombie discloses comparing two objects of two different object trees);
in response to the replication request and prior to replicating the objects of the object-set from the first site to the second site (Col. 30 Lines 45-53 Abercrombie discloses transmitting an object handle to a device to retrieve the content. The device that received the object handle is seen as the second site.  Col. 32 Lines 4-10 Abercrombie discloses copying data object out of content addressable store and returning the object to the requestor, using the hashed handle to locate the data.  The hashed handle was previously provided when the object was created.  Col. 33 Lines 27-32 and Col. 33 Lines 39-42 Abercrombie discloses copy data from one content addressable storage pool to another content addressable storage by providing hashes and then data is sent on an as-needed basis.  The first content addressable storage pool is seen as the first site.  The second content addressable storage pool is seen as the second site);
transmitting at a first time, the first pass assembled metadata map containing the first pass metadata hash for each of the objects in the object-set to the second site (Col. 30 Lines 45-53 Abercrombie discloses transmitting an object handle to a device to retrieve the content. The device that received the object handle is seen as the second site. Col. 32 Lines 35-40 Abercrombie discloses that handles are hashed);
and responsive to the second site receiving the first pass assembled metadata map containing the first pass metadata hash and prior to receiving any data of the object-set, performing a first comparison, by the second site, of the first pass metadata hash for each of the objects to a local metadata map of a global metadata repository of the second site to identify remaining objects of the object-set that are missing at the second site, responsive to identifying the remaining objects, (Col. 21 Lines 55-64 Abercrombie discloses satisfying a request to copy data using a fixed size region where the two objects differ. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. Col. 33 Lines 53-65 Abercrombie discloses comparing objects of the two trees using the breadth-first search. Abercrombie does not explicitly state the object-set is missing, however Abercrombie discloses locating the remaining data. The remaining data is seen as data that was not copied and is therefore not part of the storage and is therefore missing from the storage);
generating and compressing a list of the remaining objects by the second site, wherein the compressed list of remaining objects is transmitted to the first site, responsive to receiving the compressed list of remaining objects, calculating at the first site a second pass metadata hash for the remaining objects of the object-set at a sub-object level using a predetermined size (Col. 21 Lines 55-64 Abercrombie discloses satisfying a request to copy data using a fixed size region where the two objects differ. Col. 35 Lines 39-42 Abercrombie discloses only the difference 
such that object metadata of the predetermined size is calculated for each  (Col. 32 Lines 5-11 Abercrombie discloses using the handle to locate the data in the Data Handle Cache.  If the data is missing in the cache, the handle is used on the persistent index to locate the data.  Col. 32 Lines 62-64 Abercrombie discloses the hashes are the mapped to values in the Persistent Handle Management Index.  Col 31 Lines 47-51 Abercrombie discloses the handles are mapped to hashes in the persistent storage);
sub-object of each object of the remaining objects, wherein the first site assembles the second pass metadata hash for each of the sub-objects of the remaining objects into a second pass assembled metadata map (Par. 0039 Teodosiu discloses device B (first site) receiving a request for signatures that failed to match any signature computed by Device A (Second site).  Receiving the list of failed signatures is seen as the assembling the second pass for sub-objects of the remaining objects);
Abercrombie and Teosodiu are analogous art because they are in the same field of endeavor, data compression. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data compression of Abercrombie to 
Abercrombie does not teach but Kardatzke teaches transmitting, by the first site at a second time, the second pass assembled metadata map containing the second pass metadata hash for each sub-object of each object of the remaining objects from the first site to the second site (Fig. 2 and Col. 2 Lines 16-25 Kardatzke discloses Col. 9 Lines 52-57 Kardatzke discloses the sender retransmitting an encapsulated packet to the receiver for the missing objects. Col. 4 Lines 7-15 Kardatzke discloses the encapsulated packet contains information associated with the missing packets. The encapsulated packet is seen as the metadata map);
Abercrombie and Kardatzke are analogous art because they are in the same field of endeavor, data compression. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data compression of Abercrombie to include the location of missing objects of Kardatzke, to receive packets in the proper order. The suggestion/motivation to combine is that it would be obvious to try in order to arrange packets that are loss during transmission to be received in the proper order (Col. 1 Lines 19-55 Kardatzke).
Teodosiu teaches responsive to receiving the second pass metadata hash from the first site, performing a second comparison, by the second site, of the second pass metadata hash for each sub-object of the remaining objects to identify those sub-objects of the objects set messing at the second site (Par. 0096 Teodosiu discloses the server transmitting the signature list to the client and the client recognizes that the locally stored signature list does not match the received list);
responsive to the second comparison, generating, by the second site, a missing sub-object list of those sub-objects of the object-set determined as missing from the second site (Par. 0096 Teodosiu discloses recognizing chunks 3 and 4 are missing from the listing. The missing chunks 3 and 4 are seen as the missing object list);
compressing the missing sub-object list, by the second site, and transmitting the compressed missing sub-object list from the second site to the first site, wherein the first site receives the compressed missing sub-object list as an updated data transfer request (Par. 0096 Teosodiu discloses the client requesting the missing chunks 3 and 4 from the server.  The server receives the request. Par. 0023 Teosodiu discloses the client device can compress and transmit the requested chunks).  
responsive to receiving the updated data transfer request, compressing, by the first site, the missing sub-objects of the object-set (Par. 0096 Teosodiu discloses the server compressing the chunks 3 and 4 and transmitting the chunks to the client);
Abercrombie and Teosodiu are analogous art because they are in the same field of endeavor, data compression. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data compression of Abercrombie to include the location of missing objects of Teosodiu, to allow transmission of large objects that needs to be communicated frequently between computing devices. The suggestion/motivation to combine is that it would be obvious to try in order to limit the 
and transferring only the missing sub-objects of the object-set from the first site to the second site (Col. 34 Lines 60-64 Abercrombie discloses using the Fig, 11 structure to copy data an object from another pool into the Content Addressable Storage. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. The differences of data is seen as the missing objects. Col. 36 Lines 20-25 Abercrombie discloses storing all remaining content form the local cache into the persistent store. Col. 8 Lines 1-3 Abercrombie discloses by moving only the changed data it reduces the amount of data that needs to be copied and moved);
and receiving, by the second site, the missing sub-objects of the object set and storing the missing sub-objects at a location in the second site according to the second pass assembled metadata map (Col. 35 Lines 39-42 Abercrombie discloses only the difference between source and the copied data located in the Content Addressable Storage need to be copied. The differences of data is seen as the missing objects.  Col. 36 Lines 20-25 Abercrombie discloses storing the remaining (missing) content into the persistent store.  The persistent store is seen as the second site location.  Col. 36 Lines 25-27 Abercrombie discloses the stored handle of the object (content) is mapped to a persistent data object within the global index. The persistent data object within the global index is seen as the metadata map);
wherein, in conjunction with receiving the missing sub-objects, the second site incorporates, at the third time, the second pass assembled metadata map into the global metadata repository when storing the missing sub-objects to expand the global metadata repository to account for the received missing sub-objects and wherein no additional metadata computations are performed with respect to replicating the missing sub-objects subsequent to the third time (Col. 36 Lines 25-27 Abercrombie discloses the stored handle of the object (content) is mapped to a persistent data object within the global index. The persistent data object within the global index is seen as the metadata map).

As to claim 2 Abercrombie in combination with Kardatzke and Teodosiu teaches each and every limitation of claim 1.
In addition Abercrombie teaches further including performing the second pass metadata hash calculation on remaining objects obtained after accounting for the missing objects in the object set (Col. 32 Lines 4-9 Abercrombie discloses locating the data once it is identified as missing).


As to claim 6 Abercrombie in combination with Kardatzke and Teodosiu teaches each and every limitation of claim 1.
In addition Abercrombie teaches wherein the first and second comparisons proceed as a global process (Col. 53 Lines 25-33 Abercrombie discloses using the originating to provide the data).


In addition Abercrombie teaches further including identifying an object-set for replication from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses duplicating two different content addressable stores).

As to claim 8 Abercrombie teaches in an object storage environment, a system for managing data replication between first and second sites of a distributed computing environment  (Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a remote cloud provider); comprising: 
one or more processors, integrated into a portion of the distributed computing environment (Col. 37. Lines 50 Abercrombie discloses a processor); that: 
Receive a replication request for replicating an object-set from the first set to a second site by a user or processor; wherein the first site comprises a local site at a first location and the second site comprises a remote site at a second location physically remote to the first location (Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a cloud provider. Col. 10 Lines 1-5 Abercrombie discloses the local storage as first location is seen as long-term storage. Col. 32 Lines 4-13 Abercrombie discloses copying a data object out of the content addressable store to a requestor. The cloud provider is seen as the second location physically remote to the first location);
calculate at the first site, a first pass metadata hash for each of the objects in an object-set wherein the first pass metadata hash is assembled into a first pass assembled metadata map, containing only hashes for the objects in the object-set specific to the replication request, that is subsequently transferred from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses the replicating the objects of two addressable data stores. The addressable data stores are seen as the first and second site. Col. 31 Lines 25-30 Abercrombie discloses generating a hash for the objects. The hash for the objects is seen as the metadata map. Col. 33 Lines 57-66 Abercrombie discloses comparing two objects of two different object trees);
in response to the replication request and prior to replicating the objects of the object-set from the first site to the second site (Col. 30 Lines 45-53 Abercrombie discloses transmitting an object handle to a device to retrieve the content. The device that received the object handle is seen as the second site.  Col. 32 Lines 4-10 Abercrombie discloses copying data object out of content addressable store and returning the object to the requestor, using the hashed handle to locate the data.  The hashed handle was previously provided when the object was created.  Col. 33 Lines 27-32 and Col. 33 Lines 39-42 Abercrombie discloses copy data from one content addressable storage pool to another content addressable storage by providing hashes and then data is sent on an as-needed basis.  The first content addressable storage pool is seen as the first site.  The second content addressable storage pool is seen as the second site);
transmit at a first time, the first pass assembled metadata map containing the first pass metadata hash for each of the objects in the object-set to the second site (Fig. 11 and Col. 31 Lines 55-65 Abercrombie discloses copying a data object into the disk of persistent data storage (1124).  The Object/Handler stores the Data Hash into the Persistent Handle Management Index which stores the Handle into the disk storage. 
and responsive to the second site receiving the first pass assembled metadata map containing the first pass metadata hash and prior to receiving any data of the object-data, perform a first comparison, by the second site, of the first pass metadata for each of the objects to a local metadata map of a global metadata repository of the second site to identify remaining objects of the object-set that missing at the second site, responsive to identifying the remaining objects (Col. 21 Lines 55-64 Abercrombie discloses satisfying a request to copy data using a fixed size region where the two objects differ. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. Col. 33 Lines 53-65 Abercrombie discloses comparing objects of the two trees using the breadth-first search. Abercrombie does not explicitly state the object-set is missing, however Abercrombie discloses locating the remaining data. The remaining data is seen as data that was not copied and is therefore not part of the storage and is therefore missing from the storage);
generate and compress a list of the remaining objects by the second site, where the compressed list of remaining objects is transmitted to the first site, responsive to receiving the compressed list of remaining objects,  calculate at the first site, a second pass metadata hash for the remaining objects of the object-set at a sub-object level using a predetermined size such that object metadata of the predetermined size is calculated for each sub-object of each object of remaining objects, (Col. 21 Lines 55-64 Abercrombie discloses satisfying a request to copy data using a fixed size region where the two objects differ. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. Col. 33 Lines 53-65 Abercrombie discloses comparing objects of the two trees using the breadth-first search. Abercrombie does not explicitly state the object-set is missing, however Abercrombie discloses locating the remaining data. The remaining data is seen as data that was not copied and is therefore not part of the storage and is therefore missing from the storage. A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to provide the storage with some level of reliability and availability (Col. 1 Lines 40-44 Abercrombie);
Abercombie does not teach but Teosodiu teaches wherein the first site assembles the second pass metadata hash for each of the sub-objects of the remaining objects, wherein the first site assembles the second pass metadata hash for each of the sub-objects of the remaining objects into a second pass assembled metadata map (Par. 0039 Teodosiu discloses device B (first site) receiving a request for signatures that failed to match any signature computed by Device A (Second site).  Receiving the list of failed signatures is seen as the assembling the second pass for sub-objects of the remaining objects);
Abercrombie and Teosodiu are analogous art because they are in the same field of endeavor, data compression. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data compression of Abercrombie to 
Abercrombie does not teach but Kardatzke teaches transmit, by the firs site at a second time, the second pass assembled metadata map containing the second pass metadata hash for each sub-object of each object of the remaining objects from the first site to the second site (Fig. 2 and Col. 2 Lines 16-25 Kardatzke discloses Col. 9 Lines 52-57 Kardatzke discloses the sender retransmitting an encapsulated packet to the receiver for the missing objects. Col. 4 Lines 7-15 Kardatzke discloses the encapsulated packet contains information associated with the missing packets. The encapsulated packet is seen as the metadata map);
Abercrombie and Kardatzke are analogous art because they are in the same field of endeavor, data compression. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data compression of Abercrombie to include the location of missing objects of Kardatzke, to receive packets in the proper order. The suggestion/motivation to combine is that it would be obvious to try in order to arrange packets that are loss during transmission to be received in the proper order (Col. 1 Lines 19-55 Kardatzke).
Teodosiu teaches responsive to receiving the second pass metadata hash from the first site, perform a second comparison, by the second site, of the second pass metadata hash for each sub-object of the remaining objects to identify those sub-objects of the object set messing at the second site (Par. 0096 Teodosiu discloses the server transmitting the signature list to the client and the client recognizes that the locally stored signature list does not match the received list);
responsive to the second comparison, generating, by the second site, a missing sub-object list of those sub-objects of the object-set determined as missing from the second site (Par. 0096 Teodosiu discloses recognizing chunks 3 and 4 are missing from the listing. The missing chunks 3 and 4 are seen as the missing object list);
compressing the missing sub-object list, by the second site, and transmitting the compressed missing sub-object list from the second site to the first site, wherein the first site receives the compressed missing sub-object list as an updated data transfer request (Par. 0096 Teosodiu discloses the client requesting the missing chunks 3 and 4 from the server.  The server receives the request. Par. 0023 Teosodiu discloses the client device can compress and transmit the requested chunks).  
responsive to receiving the updated data transfer request, compressing, by the first site, the missing sub-objects of the object-set (Par. 0096 Teosodiu discloses the server compressing the chunks 3 and 4 and transmitting the chunks to the client);
Abercrombie teaches and transfer only the missing sub-objects of the object-set from the first site to the second site (Col. 34 Lines 60-64 Abercrombie discloses using the Fig, 11 structure to copy data an object from another pool into the Content Addressable Storage. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. The 
and receive, by the second site, the missing sub-objects of the object set and store the missing sub-objects at a location in the second site according to the second pass assembled metadata map (Col. 35 Lines 39-42 Abercrombie discloses only the difference between source and the copied data located in the Content Addressable Storage need to be copied. The differences of data is seen as the missing objects.  Col. 36 Lines 20-25 Abercrombie discloses storing the remaining (missing) content into the persistent store.  The persistent store is seen as the second site location.  Col. 36 Lines 25-27 Abercrombie discloses the stored handle of the object (content) is mapped to a persistent data object within the global index. The persistent data object within the global index is seen as the metadata map); 
wherein, in conjunction with receiving the missing sub-objects, the second site incorporates, at the third time, the second pass assembled metadata map into the global metadata repository when storing the missing sub-objects to expand the global metadata repository to account for the received missing sub-objects, and wherein no additional metadata computations are performed with respect to replicating the missing sub-objects subsequent to the third (Col. 36 Lines 25-27 Abercrombie discloses the stored handle of the object (content) is mapped to a persistent data object within the global index. The persistent data object within the global index is seen as the metadata map).


In addition Abercrombie teaches wherein the one or more processors perform the second pass metadata hash calculation on remaining objects obtained after accounting for the missing objects in the object set (Col. 32 Lines 4-9 Abercrombie discloses locating the data once it is identified as missing).

As to claim 13 Abercrombie in combination with Teosodiu and Kardatzke teaches each and every limitation of claim 8.
In addition Abercrombie teaches wherein the first and second comparisons proceed as a global process (Col. 53 Lines 25-33 Abercrombie discloses using the originating to provide the data).


As to claim 14 Abercrombie in combination with Teosodiu and Kardatzke teaches each and every limitation of claim 8.
In addition Abercrombie teaches wherein the one or more processors identify an object-set for replication from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses duplicating two different content addressable stores).

As to claim 15 Abercrombie teaches in an object storage environment, a computer program product for managing data replication between first and second sites of a distributed computing environment by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein ((Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a remote cloud provider. Col. 3 Lines 5-10 Abercrombie discloses a non-transitory computer-readable media); the computer- readable program code portions comprising: 
An executable portion that receives a replication request for replicating an object-set from the first set to a second site by a user or processor; wherein the first site comprises a local site at a first location and the second site comprises a remote site at a second location physically remote to the first location (Col. 10 Lines 2-8 Abercrombie discloses initiating a copy from a storage to a cloud provider. Col. 10 Lines 1-5 Abercrombie discloses the local storage as first location is seen as long-term storage. Col. 32 Lines 4-13 Abercrombie discloses copying a data object out of the content addressable store to a requestor. The cloud provider is seen as the second location physically remote to the first location);
an executable portion that calculates at the first site a first pass metadata hash for each of the objects in an object-set wherein the first pass metadata hash is assembled into a first pass assembled metadata map, containing only hashes for the objects in the object-set specific to the replication request, that is subsequently transferred from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses the replicating the objects of two addressable data stores. The addressable data stores are seen as the first and second site. Col. 31 Lines 25-30 Abercrombie discloses generating a hash for the objects. Col. 33 Lines 57-66 Abercrombie discloses comparing two objects of two different object trees);
an executable portion that in response to the replication request and prior to replicating the objects of the object-set from the first site to the second site (Col. 30 Lines 45-53 Abercrombie discloses transmitting an object handle to a device to retrieve the content. The device that received the object handle is seen as the second site.  Col. 32 Lines 4-10 Abercrombie discloses copying data object out of content addressable store and returning the object to the requestor, using the hashed handle to locate the data.  The hashed handle was previously provided when the object was created.  Col. 33 Lines 27-32 and Col. 33 Lines 39-42 Abercrombie discloses copy data from one content addressable storage pool to another content addressable storage by providing hashes and then data is sent on an as-needed basis.  The first content addressable storage pool is seen as the first site.  The second content addressable storage pool is seen as the second site);
transmit at a first time, the first pass assembled metadata map containing the first pass metadata hash for each of the objects in the object-set to the second site (Fig. 11 and Col. 31 Lines 55-65 Abercrombie discloses copying a data object into the disk of persistent data storage (1124).  The Object/Handler stores the Data Hash into the Persistent Handle Management Index which stores the Handle into the disk storage. Col. 31 Lines 40-45 Abercrombie discloses mapping hashes to the persistent data. The hashes are seen as the metadata.  The disk of the persistent data storage is seen as the second site);
and an executable portion that, responsive to the second site receiving the first pass assembled metadata map containing the first pass metadata hash, and prior to receiving any data of the object-set performs a first comparison, by the second site, of the first pass metadata hash for each of the objects to a local metadata map of a global metadata repository of the second site to identify remaining objects of the object-set that are missing at the second site, an executable portion that, responsive to identifying the remaining objects (Col. 21 Lines 55-64 Abercrombie discloses satisfying a request to copy data using a fixed size region where the two objects differ. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. Col. 33 Lines 53-65 Abercrombie discloses comparing objects of the two trees using the breadth-first search. Abercrombie does not explicitly state the object-set is missing, however Abercrombie discloses locating the remaining data. The remaining data is seen as data that was not copied and is therefore not part of the storage and is therefore missing from the storage);
generates and compresses a list of the remaining objects by the second site, wherein the compressed list of remaining objects is transmitted to the first site, an executable portion that, responsive to receiving the compressed list of remaining objects,  generates and compresses a list of the remaining objects by the second site, wherein the compressed list of remaining objects is transmitted to the first site, an executable portion that, responsive to receiving the compressed list of remaining objects, calculates at the first site a second pass metadata hash for the remaining objects of the object-set at a sub-object level using a predetermined size (Col. 21 Lines 55-64 Abercrombie discloses satisfying a request to copy data using a 
Abercrombie does not explicitly state the object-set is missing, however Abercrombie discloses locating the remaining data. The remaining data is seen as data that was not copied and is therefore not part of the storage and is therefore missing from the storage. A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to provide the storage with some level of reliability and availability (Col. 1 Lines 40-44 Abercrombie);
Abercrombie does not teach but Teosodiu teaches such that object metadata of the predetermined size is calculated for each sub-object of each object of the remaining objects, wherein the first site assembles the second pass metadata hash for each of the sub-objects of the remaining objects into a second pass assembled metadata map (Par. 0039 Teodosiu discloses device B (first site) receiving a request for signatures that failed to match any signature computed by Device A (Second site).  Receiving the list of failed signatures is seen as the assembling the second pass for sub-objects of the remaining objects);

Abercrombie does not teach but Kardatzke teaches an executable portion that transmit, by the first site at a second time, the second pass assembled metadata map containing the second pass metadata hash for each sub-object of each object of the remaining objects from the first site to the second site (Fig. 2 and Col. 2 Lines 16-25 Kardatzke discloses Col. 9 Lines 52-57 Kardatzke discloses the sender retransmitting an encapsulated packet to the receiver for the missing objects. Col. 4 Lines 7-15 Kardatzke discloses the encapsulated packet contains information associated with the missing packets. The encapsulated packet is seen as the metadata map);
Abercrombie and Kardatzke are analogous art because they are in the same field of endeavor, data compression. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data compression of Abercrombie to include the location of missing objects of Kardatzke, to receive packets in the proper order. The suggestion/motivation to combine is that it would be obvious to try in order to arrange packets that are loss during transmission to be received in the proper order (Col. 1 Lines 19-55 Kardatzke).
an executable portion that responsive to receiving the second pass metadata hash from the firs site, performs a second comparison, by the second site, of the second pass metadata hash for each sub-object of the remaining objects to identify those sub-objects of the object set missing at the second site (Par. 0096 Teodosiu discloses the server transmitting the signature list to the client and the client recognizes that the locally stored signature list does not match the received list);
An executable portion that, responsive to the second comparison, generates, by the second site, a missing sub-object list of those sub-objects of the object-set determined as missing from the second site (Par. 0096 Teodosiu discloses recognizing chunks 3 and 4 are missing from the listing. The missing chunks 3 and 4 are seen as the missing object list);
an executable portion that compress the missing sub-object list, by the second site, and transmitting the compressed missing sub-object list from the second site to the first site, wherein the first site receives the compressed missing object list as an updated data transfer request (Par. 0096 Teosodiu discloses the client requesting the missing chunks 3 and 4 from the server.  The server receives the request. Par. 0023 Teosodiu discloses the client device can compress and transmit the requested chunks).  
an executable portion that, responsive to receiving the updated data transfer request, compressing, by the first site, the missing sub-objects of the object-set (Par. 0096 Teosodiu discloses the server compressing the chunks 3 and 4 and transmitting the chunks to the client);

Abercrombie teaches an executable portion that transfer only the missing sub-objects of the object-set from the first site to the second site (Col. 34 Lines 60-64 Abercrombie discloses using the Fig, 11 structure to copy data an object from another pool into the Content Addressable Storage. Col. 35 Lines 39-42 Abercrombie discloses only the difference between the copied data into the Content Addressable Storage need to be copied. The differences of data is seen as the missing objects. Col. 36 Lines 20-25 Abercrombie discloses storing all remaining content form the local cache into the persistent store);
and an executable portion that receives, by the second site, the missing sub-objects of the object set and stores the missing sub-objects at a location in the second site according to the second pass assembled metadata map (Col. 35 Lines 39-42 Abercrombie discloses only the difference between source and the copied data located in the Content Addressable Storage need to be copied. The differences of data is seen as the missing objects.  Col. 36 Lines 20-25 Abercrombie discloses storing the remaining (missing) content into the persistent store.  The persistent store is seen as the 
wherein, in conjunction with receiving the missing sub- objects, the second site incorporates, at the third time, the second pass assembled metadata map into the global metadata repository when storing the missing sub-objects to expand the global metadata repository to account for the received missing sub-objects, and wherein no additional metadata computations are performed with respect to replicating the missing sub-objects subsequent to the third (Col. 36 Lines 25-27 Abercrombie discloses the stored handle of the object (content) is mapped to a persistent data object within the global index. The persistent data object within the global index is seen as the metadata map).


As to claim 16 Abercrombie in combination with Teosodiu and Kardatzke teaches each and every limitation of claim 15.
In addition Abercrombie teaches further including an executable portion that performs the second pass metadata hash calculation on remaining objects obtained after accounting for the missing objects in the object set (Col. 32 Lines 4-9 Abercrombie discloses locating the data once it is identified as missing).



In addition Abercrombie teaches wherein the first and second comparisons proceed as a global process (Col. 53 Lines 25-33 Abercrombie discloses using the originating to provide the data).

As to claim 21 Abercrombie in combination with Teosodiu and Kardatzke teaches each and every limitation of claim 15.
In addition Abercrombie teaches further including an executable portion that identifies an object-set for replication from the first to the second site (Col. 31 Lines 17-21 Abercrombie discloses duplicating two different content addressable stores).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Spiegeleer et al. U.S. Patent No. 7,478,113 (herein as ‘De Spiegeleer’). De Spiegeleer discloses a data backup system can be operable to determine whether to send a data file segment to backup storage. The data backup system can comprise a comparator operable to compare a boundary parameter of a candidate segment proposed for sending to backup storage to a boundary parameter of a previously stored segment to determine whether the candidate segment potentially corresponds to the previously stored segment. The data backup system can also comprise a comparator operable, if it is determined that the candidate segment potentially .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 




                                                                                                                                                                                             /J.A.M/   November 19, 2021Examiner, Art Unit 2159      

/AMRESH SINGH/Primary Examiner, Art Unit 2159